Citation Nr: 1706874	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disk disease, cervical spine.

4.  Entitlement to an initial compensable rating prior to October 30, 2013, and to a rating in excess of 10 percent beginning October 30, 2013, for migraine headaches.


REPRESENTATION

The Veteran represented by:  New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from May 1992 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The issues of entitlement to service connection for bilateral hearing loss disability, and of entitlement to increased ratings for cervical spine and migraine headache disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  When there is an approximate balance of positive and negative evidence on an issue material to a decision, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  He asserts that he was regularly exposed to hazardous noise during the course of his duties working on the artillery and firing ranges, in the form of Super Charge 6s, M2-50s, Mark 19s, M249 SAWs, and AT4 rocket launchers.  Review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was that of an Artillery Cannoneer.  The 
Veteran has also noted that his secondary MOS was that of a Combat Marksmanship Instructor.  As the Veteran's reported hazardous noise exposure is consistent with his MOS while in active service, the Board concludes that he sustained acoustic trauma during active service.

Service treatment records (STRs) are silent for complaints or diagnosis of tinnitus while the Veteran was in active service.  Regardless, the Veteran has indicated that he first experienced symptoms of tinnitus while he was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

At a June 2010 VA audiology examination, the Veteran reported the above described noise exposure during active duty.  He stated that he experienced constant tinnitus, and it was noted that the onset of his tinnitus was prior to separation from service.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of in-service noise exposure as hearing was within normal range in both ears at separation from service.

In a February 2014 addendum opinion report, the VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of the Veteran's head injury in service.  The examiner noted that the Veteran experienced two head injuries prior to service and one while in service when a tool fell from the gun bin and struck his head, requiring stitches in the scalp.  In addition, the examiner noted that there was no documentation of a current diagnosis of traumatic brain injury (TBI) or concussion on or about the date of the head injury, or evidence that tinnitus occurred during the Veteran's dates of active service.

The June 2010 and February 2014 audiology and TBI evaluation and opinion reports are not adequate for adjudication purposes.  The evaluations did not address the Veteran's contentions of a worsening symptomatology of tinnitus nor the Veteran's lay statements regarding onset during service.  As the opinions are not adequate, they cannot serve as the basis of a denial of service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent opinions against the claim as they are inadequate with regard to addressing the Veteran's reported symptomatology and onset during service.  The Veteran has competently and credibly asserted a continuity of relevant symptoms since service.  Thus, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to the Veteran's claims of entitlement to increased ratings for cervical spine and migraine headache disabilities, there is an indication from the record that those disabilities have increased in severity since his last VA examination.  The Veteran was last afforded a VA examination of those disabilities in December 2011.  Since that time, the Veteran underwent spinal fusion surgery of the cervical spine and his private treatment records show that his migraine headache disability has worsened significantly, to include severe attacks over 15 days per month.  Therefore, the Board finds that new VA examinations are warranted to determine the current level of severity of all impairment resulting from the Veteran's cervical spine and migraine headache disabilities.   
 
With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, in a May 2014 written statement, the Veteran reported that he had continued to experience decreased hearing acuity since his VA audiology evaluation in June 2010.  Given the Veteran's reports of worsening symptomatology, the Veteran should be afforded a new VA examination to determine nature and extent of his bilateral hearing loss.

Additionally, current treatment records should be obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records not already associated with the claims file. 

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine current level of severity of all impairment resulting from his service-connected cervical spine and migraine headache disabilities.  The examiner(s) must review the claims file and must note that review in the report(s).  Any indicated studies should be performed.  The examiner(s) should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.

3. Then, schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner. Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that bilateral hearing loss disability is etiologically related to the Veteran's active service. In forming the opinion, the examiner should consider the Veteran's reports of exposure to hazardous noise during active service. 

 A rationale for all opinions expressed must be provided.

 4. Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

 5. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


